Title: To Thomas Jefferson from Lucy Ludwell Paradise, 27 August 1805
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


                  
                     Tuesday August the 27th. 1805
                  
                  This day I arrived at Norfolk in the Ship Planta Capt. Bush.
                  I take the liberty to write to Your Excellency to acquaint you I am Come home to live the remaining Years of My Life in the Bosom of My Native Country and Friends. I should not have Staid a Month After the Death of Mr Paradise but one Illness after another prevented Me. With the Blessing of God I am Now in good health and with My Priests Blessing and Command who is the Revd Mr Smirnove Chapplen of Legation to the Russian Embasey and that Gentelman desired Me to present his Respects to Your Excellency and he has desired me to ask Your Excellency to advise Me where I can get all General Hamiltons Works in bords. Lord Hawke whom your Excellency knew Died with the Gout earley in the Spring. I hope Mrs Randolph and her husband and children are well to whom I take the liberty to desire your Excellency will present My Affectionate Respects. Mr B Waller has written to Me he has taken a house for Me in the City of Williamsburg as I desired him. All My children are Dead and Mr Paradise. I now am only Left The honour of paying My Respects to Your Excellency and Your Amiable Daughter and her family will make happy
                  I am with the Greatest Respect Your Excellencies Most Obedient Humble Servant
                  
                     Lucy Ludwell Paradise 
                     
                  
               